Case 8:19-cv-02782-MSS-TGW Document 1 Filed 11/08/19 Page 1 of 13 PageID 1



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA

 SHAWNDRA FAISON, individually and on behalf of                          CLASS ACTION
 all others similarly situated,

       Plaintiff,                                                   JURY TRIAL DEMANDED

 vs.

 GOLD CARD FINANCE CORPORATION d/b/a
 FAMILY AUTO MART, a Florida corporation,

   Defendant.
 ______________________________________/

                                    CLASS ACTION COMPLAINT

           1.       Plaintiff, Shawndra Faison, brings this action against Defendant, Gold Card

Finance Corporation d/b/a Family Auto Mart, to secure redress for violations of the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

                                       NATURE OF THE ACTION

           2.       This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

§ 227 et seq., (“TCPA”), arising from Defendant’s knowing and willfully violations.

           3.       To gain an advantage over its competitors and increase its revenue, Defendant engages

in unsolicited telemarketing, with no regard for consumers’ privacy rights.

           4.       This case arises from Defendant’s transmission of prerecorded messages to the cellular

telephones of Plaintiff and others, promoting Defendant’s services and goods.

           5.       Defendant is an automotive dealership that sells vehicles for individuals and

businesses. To promote its services, Defendant engages in unsolicited marketing, harming

thousands of consumers in the process
Case 8:19-cv-02782-MSS-TGW Document 1 Filed 11/08/19 Page 2 of 13 PageID 2



        6.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct

which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily life

of thousands of individuals. Plaintiff also seeks statutory damages on behalf of herself and members of

the class, and any other available legal or equitable remedies.

                                   JURISDICTION AND VENUE

        7.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

which will result in at least one class member belonging to a different state than that of Defendant.

Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for each call in violation

of the TCPA, which, when aggregated among a proposed class numbering in the tens of thousands, or

more, exceeds the $5,000,000.00 (five-million dollars) threshold for federal court jurisdiction under the

Class Action Fairness Act (“CAFA”). Therefore, both the elements of diversity jurisdiction and CAFA

jurisdiction are present.

        8.      Venue is proper in the United States District Court for the Middle District of Florida

pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial district

in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

its services within this district thereby establishing sufficient contacts to subject it to personal

jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within the State of Florida

and, on information and belief, Defendant has sent the same prerecorded messages complained of by

Plaintiff to other individuals within this judicial district, such that some of Defendant’s acts in making

such calls have occurred within this district, subjecting Defendant to jurisdiction in the State of Florida.

                                                PARTIES
Case 8:19-cv-02782-MSS-TGW Document 1 Filed 11/08/19 Page 3 of 13 PageID 3



        9.      Plaintiff is a natural person who, at all times relevant to this action, was a resident of

Hillsborough County, Florida.

        10.     Defendant is a Florida corporation whose principal office is located at 1900 Aurora

Road, Melbourne, FL 32935. Defendant directs, markets, and provides its business activities throughout

the State of Florida.

                                             THE TCPA

        11.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

an automatic telephone dialing system or an artificial or prerecorded voice; (3) without the recipient’s

prior express consent. 47 U.S.C. § 227(b)(1)(A).

        12.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as

“equipment that has the capacity - (A) to store or produce telephone numbers to be called, using a

random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

        13.     The TCPA exists to prevent communications like the ones described within this

Complaint. “Voluminous consumer complaints about abuses of telephone technology—for example,

computerized calls dispatched to private homes—prompted Congress to pass the TCPA.” Mims v.

Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

        14.     In an action under the TCPA, a plaintiff must only show that the defendant “called a

number assigned to a cellular telephone service using an automatic dialing system or prerecorded

voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

F.3d 1265 (11th Cir. 2014).

        15.     The Federal Communications Commission (“FCC”) is empowered to issue rules and

regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater
Case 8:19-cv-02782-MSS-TGW Document 1 Filed 11/08/19 Page 4 of 13 PageID 4



nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone

Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014

(2003).

          16.   In 2012, the FCC issued an order tightening the restrictions for automated telemarketing

calls, requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of

Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20

(Feb. 15, 2012) (emphasis supplied).

          17.   To obtain express written consent for telemarketing calls, a defendant must establish

that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

disclosure’ of the consequences of providing the requested consent….and having received this

information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

          18.   The TCPA regulations promulgated by the FCC define “telemarketing” as “the

initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

          19.   “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).
Case 8:19-cv-02782-MSS-TGW Document 1 Filed 11/08/19 Page 5 of 13 PageID 5



          20.   “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

WL 21517853, at *49).

          21.   The FCC has explained that calls motivated in part by the intent to sell property, goods,

or services are considered telemarketing under the TCPA.           See In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

services during the call or in the future. Id.

          22.   In other words, offers “that are part of an overall marketing campaign to sell

property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

(2003).

          23.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

“for non-telemarketing and non-advertising calls”).

          24.   As recently held by the United States Court of Appeals for the Ninth Circuit:

“Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any

additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No.
Case 8:19-cv-02782-MSS-TGW Document 1 Filed 11/08/19 Page 6 of 13 PageID 6



14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).

                                              FACTS

       25.     Beginning on or about March 2019, and continuing through April 2019, Defendant

caused numerous calls with a prerecorded message to be transmitted to Plaintiff’s cellular telephone

number ending in 0958 (the “0958 Number”):




       26.     The calls at issue contained pre-recorded promotional and marketing content from

Defendant.

       27.     The prerecorded calls at issue, were transmitted to Plaintiff’s cellular telephone,

and within the time frame relevant to this action.
Case 8:19-cv-02782-MSS-TGW Document 1 Filed 11/08/19 Page 7 of 13 PageID 7



        28.     When Plaintiff answered the phone she was easily able to determine that it was a

prerecorded message. Rahn v. Bank of Am., No. 1:15-CV-4485-ODE-JSA, 2016 U.S. Dist. LEXIS

186171, at *10-11 (N.D. Ga. June 23, 2016) (“When one receives a call, it is a clear-cut fact, easily

discernible to any lay person, whether or not the recipient is speaking to a live human being, or is

instead being subjected to a prerecorded message.”).

        29.     Defendant’s prerecorded calls constitute telemarketing because they encourage the

future purchase or investment in property, goods, and/or services, i.e., selling Plaintiff an

automobile.

        30.     The prerecorded calls Plaintiff received originated from telephone number (321)

242-0328, a telephone number owned and/or operated by or on behalf of Defendant.

        31.     Plaintiff received the subject calls with a prerecorded voice within this judicial

district and, therefore, Defendant’s violation of the TCPA occurred within this district. Upon

information and belief, Defendant caused other prerecorded messages to be sent to individuals

residing within this judicial district.

        32.     At no point in time did Plaintiff provide Defendant with her express consent to be

contacted with a prerecorded call.

        33.     Plaintiff is the subscriber and sole user of the 0958 Number and is financially

responsible for phone service to the 0958 Number.

        34.     Defendant’s unsolicited prerecorded call caused Plaintiff actual harm, including

invasion of her privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

Defendant’s prerecorded call also inconvenienced Plaintiff and caused disruption to her work-day

as she received the prerecorded messages while at work. See Patriotic Veterans, Inc. v. Zoeller,
Case 8:19-cv-02782-MSS-TGW Document 1 Filed 11/08/19 Page 8 of 13 PageID 8



No. 16- 2059, 2017 WL 25482, at *2 (7th Cir. Jan. 3, 2017) (“Every call uses some of the phone

owner's time and mental energy, both of which are precious.”).

        35.     Defendant’s unsolicited phone calls caused Plaintiff actual harm. Specifically,

Plaintiff estimates that she has wasted approximately 10 minutes reviewing all of Defendant’s

unwanted messages.

        36.     Further, Plaintiff was at work when she received many of these messages, which

resulted in an audible sound and substantial interruption to her workday.

        37.     Next, Plaintiff wasted approximately one hour locating and retaining counsel for

this case in order to stop Defendant’s unwanted calls.

        38.     In all, Defendant’s violations of the TCPA caused Plaintiff to waste at least 70

minutes of her time in addressing and attempting to stop Defendant’s solicitations.

                                       CLASS ALLEGATIONS

                                             PROPOSED CLASS

        39.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

herself and all others similarly situated.

        40.     Plaintiff brings this case on behalf of a Class defined as follows:


                All persons within the United States who, within the four years prior to the
                filing of this Complaint, were sent a call using an artificial or prerecorded
                voice, from Defendant or anyone on Defendant’s behalf, to said person’s
                cellular telephone number, without emergency purpose and without the
                recipient’s prior express written consent.

        41.     Defendant and its employees or agents are excluded from the Class. Plaintiff does not

know the number of members in the Class, but believes the Class members number in the several

thousands, if not more.

            NUMEROSITY
Case 8:19-cv-02782-MSS-TGW Document 1 Filed 11/08/19 Page 9 of 13 PageID 9



        42.     Upon information and belief, Defendant has placed automated and/or prerecorded calls

to cellular telephone numbers belonging to thousands of consumers throughout the United States

without their prior express consent. The members of the Class, therefore, are believed to be so numerous

that joinder of all members is impracticable.

        43.     The exact number and identities of the Class members are unknown at this time and can

only be ascertained through discovery. Identification of the Class members is a matter capable of

ministerial determination from Defendant’s call records.

        COMMON QUESTIONS OF LAW AND FACT

        44.     There are numerous questions of law and fact common to the Class which predominate

over any questions affecting only individual members of the Class. Among the questions of law and

fact common to the Class are:

                (1) Whether Defendant made non-emergency prerecorded telemarketing calls to

                Plaintiff’s and Class members’ cellular telephones;

                (2) Whether Defendant can meet its burden of showing that it obtained prior express

                written consent to make such calls;

                (3) Whether Defendant’s conduct was knowing and willful;

                (4) Whether Defendant is liable for damages, and the amount of such damages; and

                (5) Whether Defendant should be enjoined from such conduct in the future.

        45.     The common questions in this case are capable of having common answers. If Plaintiff’s

claim that Defendant routinely transmits text messages to telephone numbers assigned to cellular

telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

being efficiently adjudicated and administered in this case.

        TYPICALITY
Case 8:19-cv-02782-MSS-TGW Document 1 Filed 11/08/19 Page 10 of 13 PageID 10



        46.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

on the same factual and legal theories.

        ADEQUACY

        47.     Plaintiff is a representative who will fully and adequately assert and protect the interests

of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

and will fairly and adequately protect the interests of the Class.

        48.     In addition, Plaintiff has retained counsel with substantial experience in prosecuting

complex litigation and class actions, including those involving violations of the TCPA. Plaintiff

and her counsel are committed to vigorously prosecuting this action on behalf of the other

respective members of the Class and have the financial resources to do so. Neither Plaintiff nor

her counsel have any interests adverse to those of the other members of the Class.

              PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

        49.     A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

Class are in the millions of dollars, the individual damages incurred by each member of the Class

resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

and, even if every member of the Class could afford individual litigation, the court system would be

unduly burdened by individual litigation of such cases.

        50.     The prosecution of separate actions by members of the Class would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

one court might enjoin Defendant from performing the challenged acts, whereas another may not.
Case 8:19-cv-02782-MSS-TGW Document 1 Filed 11/08/19 Page 11 of 13 PageID 11



Additionally, individual actions may be dispositive of the interests of the Class, although certain class

members are not parties to such actions.

                                              COUNT I
                             Violations of the TCPA, 47 U.S.C. § 227(b)
                               (On Behalf of Plaintiff and the Class)

          51.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

herein.

          52.     It is a violation of the TCPA to make “any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using any

automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

          53.     Defendant – or third parties directed by Defendant – transmitted calls using an

artificial or prerecorded voice to the cellular telephone numbers of Plaintiff and members of the

putative class.

          54.     These calls were made without regard to whether Defendant had first obtained

express permission from the called party to make such calls. In fact, Defendant did not have prior

express consent to call the cell phones of Plaintiff and the other members of the putative Class

when its calls were made.

          55.     Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

artificial or prerecorded voice to make non-emergency telephone calls to the cell phones of

Plaintiff and the other members of the putative Class without their prior express consent.

          56.     Defendant knew that it did not have prior express consent to make these calls, and

knew or should have known that it was using an artificial or prerecorded voice. The violations

were therefore willful or knowing.
Case 8:19-cv-02782-MSS-TGW Document 1 Filed 11/08/19 Page 12 of 13 PageID 12



        57.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

Plaintiff and the other members of the putative Class were harmed and are each entitled to a

minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

injunction against future calls. Id.

        58.     Because Defendant knew or should have known that Plaintiff and the other

members of the putative Class had not given prior express consent to receive its prerecorded calls

to their cellular telephones the Court should treble the amount of statutory damages available to

Plaintiff and the other members of the putative Class pursuant to § 227(b)(3) of the TCPA.

                                        COUNT II
              Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                          (On Behalf of Plaintiffs and the Class)

        59.     Plaintiff re-allege and incorporates paragraphs 1-50 as if fully set forth herein.

        60.     At all times relevant, Defendant knew or should have known that its conduct as

alleged herein violated the TCPA.

        61.     Defendant knew that it did not have prior express consent to transmit artificial or

prerecorded voice calls, and knew or should have known that its conduct was a violation of the

TCPA.

        62.     Because Defendant knew or should have known that Plaintiffs and Class Members

had not given prior express consent to receive its prerecorded calls, the Court should treble the

amount of statutory damages available to Plaintiffs and the other members of the putative Class

pursuant to § 227(b)(3) of the TCPA.

        63.     As a result of Defendant’s violations, Plaintiffs and the Class Members are entitled

to an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

§ 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
Case 8:19-cv-02782-MSS-TGW Document 1 Filed 11/08/19 Page 13 of 13 PageID 13



       WHEREFORE, Plaintiff SHAWNDRA FAISON on behalf of herself and the other

members of the Class, pray for the following relief:

       a. A declaration that Defendant’s practices described herein violate the Telephone

Consumer Protection Act, 47 U.S.C. § 227;

       b. An injunction prohibiting Defendant from using an artificial or prerecorded voice to

contact telephone numbers assigned to cellular telephones without the prior express permission of

the called party;

       c. An award of actual and statutory damages; and

       d. Such further and other relief the Court deems reasonable and just.

                                        JURY DEMAND

         Plaintiff and Class Members hereby demand a trial by jury.


Dated: November 8, 2019

 SHAMIS & GENTILE, P.A.                            EDELSBERG LAW, PA
 /s/ Andrew J. Shamis                              /s/ Scott Edelsberg
 Andrew J. Shamis, Esq.                            Scott Edelsberg, Esq.
 Florida Bar No. 101754                            Florida Bar No. 0100537
 ashamis@shamisgentile.com                         scott@edelsberglaw.com
 /s/ Garrett O. Berg                               20900 NE 30th Ave, Suite 417
 Garrett O. Berg, Esq.                             Aventura, FL 33180
 Florida Bar No. 1000427                           Telephone: 305-975-3320
 gberg@shamisgentile.com
 14 NE 1st Avenue, Suite 1205                      Counsel for Plaintiff and the Class
 Miami, Florida 33132
 Telephone: 305-479-2299
